Citation Nr: 1542137	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a hearing before the Board.  See April 2014 Veteran statement.  However, in December 2014, the Veteran's representative submitted a statement indicating the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).

In his September 2005 and November 2010 claims, the Veteran sought service connection for posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board finds that the May 2011 rating decision indicates that the RO considered the Veteran's mental disabilities as to any acquired psychiatric disorder, beyond just the claimed PTSD, which could reasonably be encompassed by the Veteran's description of his claim and symptoms.  Accordingly, the Board has characterized the claim on appeal to whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder not otherwise specified (NOS).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA field examiner reports dated in March 2008, January 2009, March 2010, October 2010, and May 2011, as well as a December 2013 statement by the Veteran; other documents are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2009 Board decision denied entitlement to service connection for PTSD based on the determination that the evidence did not show the Veteran had a current diagnosis of PTSD.

2. The Veteran did not appeal the July 2009 Board decision.

3. A May 2011 rating decision denied entitlement to service connection for depressive disorder NOS and alcohol dependence in early full remission, claimed as PTSD, based on the determination that there was insufficient evidence to show that the Veteran's condition was related to his time in the military.

4. The Veteran did not submit a notice of disagreement with the May 2011 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2011 rating decision.

5. Evidence received since the July 2009 Board decision and the May 2011 rating decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

CONCLUSIONS OF LAW

1. The July 2009 Board decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The May 2011 rating decision, which denied entitlement to service connection for depressive disorder NOS and alcohol dependence in early full remission, claimed as PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

3. Evidence received since the July 2009 Board decision and the May 2011 rating decision is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then send a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in February 2012.  The Veteran was notified that his claim had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen, and described what would constitute such new and material evidence.  The letter also specifically explained the bases of the prior denials on the merits, and directed the Veteran to submit any new and material evidence showing that his acquired psychiatric disorder was related to service.  This letter was fully compliant with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.  

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In his September 2005 claim, the Veteran sought entitlement to service connection for PTSD.  The Veteran stated that during service, while stationed in Germany, he witnessed a member of his company, SP5 F., killed in an accident while he was attempting to load a bulldozer onto the trailer bed of a tractor trailer.  The Veteran stated he had flashbacks and nightmares regularly.  See also May 2008 Veteran stressor statement; January 2006 Veteran statement.  In a September 2008 memorandum, the RO stated that its stressor research indicated that a Safety Specialist 5 D.L.F. was assigned to the same battalion as the Veteran, and was killed when he was struck by a bulldozer that fell off a lowboy trailer in Germany in April 1976.  Accordingly, the Veteran's claimed in-service stressor was verified.  See April 2009 statement of the case.

In a July 2009 decision, the Board denied entitlement to service connection for PTSD based on the determination that the evidence did not show the Veteran had a current diagnosis of PTSD.  See 38 C.F.R. §§ 3.303, 3.304 (2009).  The Veteran did not appeal the denial, and it became final.  38 C.F.R. § 20.1100 (2015).

In a May 2011 rating decision, the RO denied entitlement to service connection for depressive disorder NOS and alcohol dependence in early full remission, claimed as PTSD.  The RO noted that upon VA examination in March 2011, the VA examiner stated the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV.  Further, the May 2011 rating decision noted that the March 2011 VA examiner found no clear nexus in evidence between the Veteran's depression and the incident in Germany.  Accordingly, the RO denied service connection based on the determination that there was insufficient evidence to show that the Veteran's condition was related to his time in the military.

The Board finds the Veteran did not submit a notice of disagreement with the May 2011 rating decision.  In a February 2012 Report of General Information, a Veterans Service Representative stated she spoke with the Veteran to clarify the information received by VA in October 2011.  She reported that the Veteran stated he was "in fact claiming to reopen previously denied...[d]epressive disorder claimed as PTSD."  Accordingly, the Veteran did not indicate dissatisfaction or disagreement with the May 2011 denial, or a desire for appellate review.  See 38 C.F.R. § 20.201 (Notice of Disagreement).  The evidence of record does not indicate that the Veteran or his representative ever submitted a notice of disagreement with the May 2011 rating decision.  See 38 C.F.R. § 20.302 (notice of disagreement must be filed within one year from the date the AOJ mails notice of the determination to the Veteran).

Following the May 2011 rating decision, for evidence to be new and material, it would have to tend to show that the Veteran has a current diagnosis of PTSD, and/or that the Veteran's current acquired psychiatric disorder was incurred in service, or otherwise related to his military service.

In October 2011, the Veteran submitted a written statement, and a VA Form 21-0781, Statement in Support of Claim for PTSD, in which he reported that in 1975 in Germany, he witnessed SP5 F. accidentally killed when loading his dozer on a flatbed truck, and stated that he still has intrusive thoughts about the accident, and that he could still hear him scream.  The Board finds the two October 2011 statements from the Veteran constituted new evidence, as they were not of record at the time of the May 2011 rating decision.  However, the Board finds these statements were not material evidence, as they are merely cumulative of the Veteran's statements already of record regarding his in-service stressor and the symptoms he alleges were related to that event.  See, e.g., September 2005 claim.  Accordingly, new and material evidence was not received by VA within one year of the issuance of the May 2011 rating decision.

Therefore, as the Veteran did not submit a notice of disagreement with the May 2011 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2011 rating decision, the May 2011 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Further, the Board finds that no new and material evidence has been received since the final July 2009 Board decision and the final May 2011 rating decision.

In November 2010, the Veteran's representative submitted a statement indicating the Veteran sought to reopen his claim of entitlement to service connection for PTSD based on the new regulations for stressors.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Board finds that the Veteran has not indicated that a current acquired psychiatric disorder, to include PTSD, is related to any claimed stressor related to a fear of hostile military or terrorist activity.  The only in-service stressor claimed by the Veteran has been his witnessing of the accidental death of D.L.F.  See, e.g., October 2011 Veteran statement; October 2011 Statement in Support of Claim for PTSD; March 2011 VA examination report; December 2010 Veteran statement; December 2010 Statement in Support of Claim for PTSD; May 2008 Veteran statement; January 2006 Veteran statement; September 2005 claim.  Upon VA examination in March 2011, the VA examiner stated the Veteran also complained about military life in general, and the VA examiner opined that the Veteran did "not give any indications of fears of hostile military or terrorist actions that are ongoing and, in point of fact, did not have them during the original incident unless you consider that his command structure might have been considered a group of terrorists."  Accordingly, the 2010 amendment to 38 C.F.R. § 3.304 does not indicate a possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Further, the Board finds that no evidence has been received by VA to indicate that the Veteran has a current diagnosis of PTSD.  Although the Veteran's VA treatment records indicate the Veteran has reported he has been diagnosed with PTSD in the past, they do not include any information as to when such a diagnosis was allegedly made or by whom, and they do not include a current diagnosis of PTSD by any VA medical professionals.  See, e.g., August 2013 discharge summary; August 2009 discharge summary (Veteran denies any symptoms consistent with PTSD).

Finally, the Board finds that no new evidence has been received by VA since the final May 2011 rating decision that tends to show the Veteran's current acquired psychiatric disorder was incurred in or otherwise related to his active duty service.  

As discussed above, the Veteran's October 2011 statements are new evidence, but they are merely cumulative of the Veteran's prior statements regarding his in-service stressor and symptoms he alleges are related to the stressor.  

Although the Veteran's VA treatment records are new, as they were not of record at the time of the May 2011 rating decision, these records are silent as to references to psychiatric symptoms, treatment, or diagnoses during service, silent as to any complaints by the Veteran of psychiatric symptoms since his active duty service, and they do not attribute the Veteran's post-service psychiatric symptoms or diagnoses to his active duty service.  Instead, the records often relate the Veteran's mental health complaints to his long history of alcohol and/or substance abuse, and indicate the Veteran's alcohol use pre-dates his active duty service.  See, e.g., August 2013 discharge summary.

The Board has considered the acquired psychiatric disability claim in light of Shade, 24 Vet. App. 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since the final July 2009 and May 2011 decisions does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the acquired psychiatric disability claim. 

Although the Veteran's October 2011 statements and his additional VA treatment records constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received is not new and material, and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received, reopening of the claim of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder NOS, is denied.


REMAND

In February 2012, the Veteran stated he sought to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In the October 2012 rating decision, the RO denied the Veteran's claims, and noted that the VA examiner stated the Veteran's audiometric scores were inconsistent or not reliable.  In his November 2012 notice of disagreement, the Veteran stated that he gave his full effort upon examination, and requested another VA examination with regard to his claims.  The Board finds the Veteran did express disagreement with the denials of service connection for bilateral hearing loss and tinnitus.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.  

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of whether new and material evidence has been received to reopen the claims of entitlement service connection for bilateral hearing loss disability and tinnitus.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


